56 F.3d 62NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles Edward TURNER, a/k/a Paul William Scott, Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Respondent-Appellee.
No. 94-7029.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1994.Decided May 25, 1995.

Charles Edward Turner, appellant pro se.  Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for appellee.
Before HALL and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's order* denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Turner v. Murray, No. CA-94-55 (E.D. Va.  Aug. 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. Sec. 636(c) (1988)